DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim(s) 1 and 10, for a dementia information output system including a determiner which determines, by comparing, on the per unit period basis, reference data on body motion of a healthy subject in the sleep time period and the result of measuring obtained by the obtainer, an occurrence frequency of a unit period in which a magnitude of a difference between the reference data and the result of the measuring obtained by the obtainer exceeds a predetermined threshold value, per a prescribed period; and wherein the unit period in which the magnitude of the difference between the reference data and the result of the measuring exceeds the predetermined threshold value includes both a first unit period in which the reference data is greater than the result of the measuring by the predetermined threshold value or more and a second unit period in which the reference data is smaller than the result of the measuring by the predetermined threshold value or more has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792